Citation Nr: 1412853	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-06 391	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from April 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

By a June 2012 Board action, the claim was remanded for further evidentiary development.  As will be discussed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an April 2013 supplemental statement of the case (SSOC).  


FINDING OF FACT

The Veteran's hepatitis C is not attributable to his period of active military service.


CONCLUSION OF LAW

The Veteran does not have hepatitis C that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 105, 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and to assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

As to the pending claim, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through letters dated in June 2007 and November 2009, the RO notified the Veteran of the information and evidence needed to substantiate his claim.

The Board also finds that the June 2007 and November 2009 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes VA and private treatment records, statements from the Veteran, Social Security Administration (SSA) records, and available service records.

The Board notes that, in June 2007, the RO attempted to obtain the Veteran's complete service treatment records (STRs) from the National Personnel Records Center (NPRC).  However, the RO was notified that no additional STRs are available.  See the Formal Finding of Unavailability dated September 2007.  The Veteran was notified of this in a September 2007 letter.

The Board therefore finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate the claim being decided herein, including efforts to obtain STRs that are apparently unavailable.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit elaborated on VA's responsibility to obtain a veteran's service medical records.  The Board finds, however, that in light of evidence that the records are missing there is no reasonable possibility that the records may be located or recovered, and thus no useful purpose would be served in remanding this matter for more development.  In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of this issue has been consistent with said provisions.

Additionally, the Veteran was afforded a VA examination with a medical opinion in August 2012, the report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination report relative to the claim on appeal are sufficient, as it is predicated on consideration of the medical evidence in the Veteran's claims file, as well as, specific examination findings.  The VA examiner considered the statements of the Veteran and provided a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles from tattoos, body piercing, and acupuncture.  The fast letter indicates that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

Here, the Veteran asserts that he incurred hepatitis C during his active military service.  See, e.g., the Veteran's notice of disagreement (NOD) dated October 2010.  Specifically, he claims that he contracted hepatitis C as a result of immunizations through air gun injections while in service.  He also contends that he was treated for jaundice while in service as well as a sexually transmitted disease (STD).

For the reasons set forth below, the Board concludes that service connection is not warranted for hepatitis C.

In this case, it is undisputed that the Veteran is currently diagnosed with hepatitis C.  See the VA examination report dated August 2012; see also the VA treatment records dated June 2007.

With respect to the incurrence during service, as has been explained above, the majority of the Veteran's STRs are missing.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In this case, the Veteran's STRs available for review are limited to a report of medical examination and a report of medical history, both associated with his entrance into the United States Marine Corps.  Both of these reports are silent for complaints or findings of hepatitis, or evidence of risk factors, to include drug abuse, exposure to blood, or tattoos.  The Veteran's service personnel records reflect that his active service was apparently spent at Camp Pendleton, California.  His military occupational specialty (MOS) was noted as field radio operator.

In a June 2007 letter, the RO advised the Veteran that the medical community has recognized several risk factors for hepatitis C infection, including organ transplant or blood transfusions prior to 1992; accidental exposure to blood by health care workers, including combat medics; intravenous drug use or intranasal cocaine use; high risk sexual activity; or other direct percutaneous exposure to blood, such as by tattooing.  The RO asked the Veteran to provide information or evidence indicating which risk factor or factors applied to him.  In his July 2007 response, the Veteran indicated that his only known risk factor was a blood transfusion prior to 1992, associated with an above-the-knee amputation in November 1990.

In support of the Veteran's claim, the RO obtained VA treatment records, as well as, private treatment records from Truman Medical Center.  VA treatment records dated in April 1993 detailed the Veteran's drug and alcohol abuse including an addiction to crack cocaine that began in 1978; additional drug use involving marijuana and PCP, as well as, alcohol dependence were also documented.  A VA treatment record dated in April 1995 specifically indicated that the Veteran had no history of hepatitis or related symptoms.  A possible diagnosis of hepatitis C was documented in April 1997.  Additional VA records indicated treatment for hepatitis C, and also noted the Veteran's involved history of drug and alcohol abuse.  See the VA treatment records dated June 2007.  A June 2007 VA infectious disease consultation note reflects the Veteran's risk factors as:  a blood transfusion prior to 1992, tattoos, intranasal cocaine use, and alcohol abuse.  Records from Truman Medical Center document the previously noted above-the-knee amputation in November 1990.

In his VA Form 9, received in March 2011, the Veteran noted that he had been diagnosed with jaundice during service and had developed a severe STD while stationed at Camp Pendleton.  He also alleged that he was infected with the hepatitis C virus when he was immunized in service with air gun injectors.  See the VA Form 9 dated March 2011.  The Board notes that one of the recognized risk factors for the development of hepatitis C is high risk sexual activity.  See, e.g., VBA Training Letter 211A (01-02), dated April 17, 2001.  Additionally, despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, VA has deemed such transmissions biologically plausible.  See VBA Fast Letter 211 (04-13), dated June 29, 2004.

As noted above, the Veteran's complete STRs are unavailable.  His report of treatment for jaundice and an STD cannot therefore be verified through his STRs.  However, the Board may not discredit a Veteran's lay testimony merely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).

Pursuant to the June 2012 Board remand, the Veteran was afforded a VA examination in August 2012, at which time the examiner confirmed a diagnosis of hepatitis C.  The examiner noted that the Veteran's claims file was thoroughly reviewed.  He then provided a detailed opinion, which specifically addressed each of the Veteran's contentions of hepatitis exposure.  The examiner initially observed that "[j]aundice in service is likely due to hepatitis A, as many other servicemen also had jaundice."  The examiner noted the Veteran's report that he was quarantined for several days and indicated that "his sudden symptoms of jaundice, nausea, vomiting, and fatigue are consistent with infectious hepatitis and are known to occur with [a] large number of people crowded together."  With respect to the air gun injections, the examiner noted that although this "is theoretically plausible in causing hepatitis C, it is extremely rare and certainly not at least as likely as not the cause."  He explained, "[m]illions of injections are administered daily without complication with hepatitis C."  The examiner also noted the Veteran's report of numerous sexual contacts with different women, some of whom may have been prostitutes.  He then indicated, "[t]his is high risk activity for getting hepatitis C and is a plausible cause of hepatitis in this Veteran."

The examiner further noted that, "[b]lood transfusion before 1992 also carried a high risk for hepatitis C.  The Veteran had three gunshot wounds in 1990 and he had right above-knee amputation requiring several units of blood transfusion."  He continued, "[c]ocaine snorting is a risk factor for contracting hepatitis C.  However, he said he snorted only a few times and smoked cocaine most of the time."  The examiner then stated, "[a]lcohol abuse is associated with hepatitis C, which is sometimes the only risk factor in many patients with hepatitis C."

The examiner concluded, "[i]n summary, the main causes of hepatitis C in this Veteran are blood transfusions, cocaine snorting, and alcohol abuse."  He explained, "[s]exual promiscuity and vaccine shots in service are less likely causes of hepatitis C in this Veteran."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

A medical opinion, however, based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

In this matter, the medical evidence of record shows that the currently diagnosed hepatitis C is not likely due to the Veteran's military service.  Specifically, the Board finds the August 2012 VA opinion particularly probative as to the question of etiology, as the opinion appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Significantly, after reviewing the Veteran's entire medical history, the August 2012 examiner concluded that the Veteran's diagnosed hepatitis C is not etiologically related to his military service.  The rationale was thorough and based on the overall record.  The conclusion was that, while it hepatitis C was possibly caused by air gun injection or sexually transmitted during service, the more likely causes were post-service events, including a transfusion, and drug and alcohol use.  

The Veteran has not produced a medical opinion to refute the conclusions set forth in the August 2012 VA medical opinion concerning medical nexus.  As was explained in the VCAA section above, he has been afforded ample opportunity to present competent medical evidence in support of his hepatitis C claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, this VA medical opinion stands unchallenged as competent medical evidence on the crucial question of medical nexus.

As indicated above, the Veteran has submitted lay statements to support his contentions of service connection.  As a lay person, the Veteran is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, as a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran is now claiming that his currently diagnosed hepatitis C was incurred in his military service, he is not competent to comment as to the etiology of the claimed disorder here as the relationship goes beyond an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As indicated above, the examiner determined that the Veteran likely had hepatitis A in service, not hepatitis C, as it is more consistent with his competent reports of in-service jaundice symptomatology.  Moreover, the examiner specifically addressed each risk factor raised by the Veteran, as well as, the evidence of record in rendering his conclusion concerning medical nexus.

The Board has considered that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  There is, however, no evidence that the Veteran was diagnosed as having hepatitis C during his military service or for years thereafter.  C.f., Walker, 708 F.3d at 1331.  Crucially, the August 2012 VA examiner specifically considered the Veteran's assertions of continuing hepatitis C symptomatology in rendering the negative nexus opinion.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the evidence, including the post-service medical evidence, the uncontradicted VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater evidentiary weight.

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


